IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shanice Forbes,                           :
                          Petitioner      :
                                          :
               v.                         :         No. 142 C.D. 2020
                                          :
Workers' Compensation Appeal              :
Board (Home Helpers),                     :
                       Respondent         :

PER CURIAM                             ORDER


               NOW, October 1, 2020, upon consideration of Petitioner’s

application for reconsideration/reargument, and Respondent Home Helpers’

answer in response thereto, the application is denied.